Exhibit 10.10

AMENDMENT NO. 1
to the

Tidewater Inc. LEGACY GLF MANAGEMENT INCENTIVE PLAN

 

This Amendment No. 1 to the Tidewater Inc. Legacy GLF Management Incentive Plan
(the “Plan”) is adopted by the Board of Directors (the “Board”) of Tidewater
Inc. (“Tidewater”) effective April 30, 2019.

WHEREAS, on the recommendation of its Compensation Committee, the Board desires
to amend the Plan to require that certain Awards granted under the Plan be
granted subject to a minimum vesting period.

NOW, THEREFORE, the Plan is hereby amended as follows:

I.

Except as expressly amended hereby, all of the terms and provisions of the Plan
shall remain in full force and effect.  Capitalized terms used but not defined
in this Amendment No. 1 have the respective meanings ascribed to them in the
Plan.

II.

Section 4 of the Plan is hereby amended to add a new subsection 4.3 as follows:

4.3Minimum Vesting Period.  Any Awards granted under the Plan on or after April
30, 2019 must be granted with a minimum vesting period of one year, without
providing for incremental vesting during such one-year period; provided,
however, that (a) up to 5% of the total number of shares of Common Stock
remaining available for issuance under the Plan under Section 4.1 as of April
30, 2019 (subject to adjustment pursuant to Section 4.2) may be granted without
regard to this requirement and (b) this Section 4.3 shall not limit the
Committee’s authority to accelerate, or to provide for the acceleration of, the
vesting of Awards to the extent otherwise permitted by the Plan.  

* * * * * * * * * *

CERTIFICATION

The undersigned Secretary of Tidewater Inc. hereby certifies that the foregoing
Amendment No. 1 to the Tidewater Inc. Legacy GLF Management Incentive Plan was
(i) recommended to the Board of Directors of Tidewater Inc. by its Compensation
Committee at a meeting duly held on April 29, 2019 and (ii) adopted by the Board
of Directors of Tidewater Inc. at a meeting duly held on April 30, 2019.  

 

Dated: April 30, 2019

Bruce D. Lundstrom

Executive Vice President,
General Counsel, and Secretary

1